DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This is in response to the applicant’s reply filed February 8, 2022. In the applicant’s reply; claims 1 and 8 were amended, and claims 15-17 were added.  Claims 1-17 are pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Responses to Applicant’s Remark
Applicants' amendments filed on February 8, 2022 have been fully considered. The amendments overcome the following rejections set forth in the office action mailed on November 9, 2022.
Applicant’s arguments are persuasive and overcome the objections to the title of the specification, and the objection is hereby withdrawn. 
Applicant’s amendments overcome the claim objections previously set forth for claim 8, and the objection is hereby withdrawn. 

Applicants' arguments filed on February 8, 2022 have been fully considered but they are not persuasive. The Examiner has thoroughly reviewed Applicants' arguments but firmly believes that the cited reference to reasonably and properly meet the claimed limitation. 
Applicant argues that the amendments to “output emulated depth data" in claim 1, and “output transformed data that is emulative of depth data" in claim 8 overcomes the use of Huang as an anticipatory reference because the output of Huang is “an enhancement of depth data that already existed”. Applicant argues that the term “Emulated (emulative) means ‘imitated’” 
Examiner respectfully disagrees. Applicant is reminded that the words of a claim must be given their plain meaning and claims are to be examined in accordance with the broadest reasonable interpretation that one of ordinary skill in the art at the time of filing. The definition for the term emulate in the realm of computing is “reproduce the function of action of (a different computer, software system, etc.” and is not limited to the definition of “imitate”, as concluded by applicant. 

    PNG
    media_image1.png
    509
    1071
    media_image1.png
    Greyscale

Examiner reviewed the written disclosure to determine if applicant recited additional clarifying features with respect to the process or algorithm to “emulate depth data”, but the disclosure with respect to the term “emulate” or the manner in to transform the “emulated depth data” is not described in the disclosure. So, in response to applicant's argument that the reference of Huang fails to show as certain features of applicant’s invention, it is noted that the definition for the features upon which applicant relies (i.e., “emulated or imitated depth data”) is not adequately recited in the rejected claim in a manner to distinguish from the use of “emulate” in accordance with the general realm of computing for reproducing depth data. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Huang teaches an image fusion process for taking a panorama image with LIDAR to generate a high resolution panorama depth disparity map, as exemplified in Figures 6A-B or 6C-D, which exemplify the fusion of camera images with LIDAR to generate high resolution depth/disparity maps and then blend and/or stitch together the depth maps to generate a panorama depth map and is described in detail in columns 12-13. So the Examiner considers Huang’s image fusion process for generating and outputting a high resolution depth disparity map to be Applicants' “output emulated depth data/output transformed data that is emulative of depth data” within the broad meaning of the term.  The Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. In re Tanaka et al., 193 USPQ 139, (CCPA) 1977.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (US 10,474,160 B2, hereby referred to as “Huang”).

Consider Claim 1. 
Huang teaches: 
-; A method carried out in a training system that includes at least one processor running at least one neural network and, (Huang: abstract, column 3 lines 55-65, FIG. 1 is a block diagram illustrating an autonomous vehicle network configuration according to one embodiment of the disclosure. Referring to FIG. 1, network configuration 100 includes autonomous vehicle 101 that may be communicatively coupled to one or more servers 103-104 over a network 102. Although there is one autonomous vehicle shown, multiple autonomous vehicles can be coupled to each other and/or coupled to servers 103-104 over network 102. Network 102 may be any type of networks such as a local area network (LAN), a wide area network (WAN) such as the Internet, a cellular network, a satellite network, or a combination thereof, wired or wireless.)
-; coupled to the at least one processor: i) a calibrated radar device; and ii) a calibrated three-dimensional (3D) camera device, and the method comprising: (Huang: column 4 lines 40-46, Referring now to FIG. 2, in one embodiment, sensor system 115 includes, but it is not limited to, one or more cameras 211, global positioning system (GPS) unit 212, inertial measurement unit (IMU) 213, radar unit 214, and a light detection and range (LIDAR) unit 215. GPS system 212 may include a transceiver operable to provide information regarding the position of the autonomous vehicle.)
-; concurrently operating the radar device and the 3D camera device to generate training radar data and training depth data respectively, (Huang: column 6 lines 8-44, Server 103 may be a data analytics system to perform data analytics services for a variety of clients. In one embodiment, data analytics system 103 includes data collector 121, machine learning engine 122, neural network model generator 123, and neural network/CRF models 124. Data collector 121 may collect various training data from a variety of vehicles equipped with LiDAR sensors/cameras communicatively coupled to server 103, either autonomous vehicles or regular vehicles driven by human drivers. Based on the training data collected by data collector, machine learning engine 122 may generate or train a set of neural network/CRF models 124 for a variety of purposes. For example, machine learning engine 122 can perform end-to-end training for CNN models, as part of neural network/CRF models 124, with training data, such as RGB image(s)/3-D low resolution point cloud and 3-D high resolution point cloud input/output pairs)
-; each of the radar device and the 3D camera device having a respective field of view, and the field of view of the radar device overlapping the field of view of the 3D camera device; (Huang: column 10 lines 7-60, column 10 lines 7-10, FIG. 4 is a block diagram illustrating an example of a high resolution point clouds generator used with an autonomous vehicle according to one embodiment. High resolution point clouds module 307 includes upsampling and/or inpainting module 401, downsampling module 402, panorama module 403, conditional random field (CRF) module 404, and high resolution depth map module 405. Column 10 lines 23-30, Panorama module 403 can first map overlapping field of view perspective images into either cylindrical or spherical 25 coordinates. The mapped images are then blended and/or stitched together. Here, stitched image shows a wider degree horizontal field of view and a limited vertical field of view for cylindrical coordinates or a 180 degree vertical field of view for spherical coordinates. Column 10 lines 51-57, FIG. 5A is a diagram illustrating an example ADV according to one embodiment. Referring to FIG. 5A, ADV 101 includes a roof-mounted LIDAR/panorama camera configuration 501. In another embodiment, LIDAR/panorama camera configuration 501 may be mounted on a hood or trunk of ADV 101, or anywhere on an ADV suitable for placements of such sensor units.)
-; inputting the training radar data and the training depth data to the neural network; (Huang: column 7 lines 4-42, Once a CNN model is trained, the model can be uploaded 8 to ADVs, such as ADV 101 to generate real-time high resolution 3-D point clouds. The high resolution 3-D point clouds can be generated in real-time by inferring depth maps from camera-captured optical images and low resolution 3-D point clouds captured by low cost RADAR and/or LIDAR units. Column 7 lines 23-28, FIG. 3 is a block diagram illustrating an example of a perception and planning system used with an autonomous vehicle according to one embodiment. System 300 may be implemented as a part of autonomous vehicle 101 of FIG. 1 including, but is not limited to, perception and planning system 110, control system 111, and sensor system 115. Column 10 lines 1-10, Point clouds module 307 can apply one or more CNN models (as part of neural network/CRF models 313) to the camera-captured images and low resolution LIDAR data to generate higher resolution LIDAR point clouds. Note, point clouds module 307 and perception module 302 may be integrated as an integrated module)
-; and employing the training radar data and the training depth data to train the neural network, wherein the trained neural network is configured to receive real radar data as input and to output emulated depth data. (Huang: column 12 lines 37-67, column 13 lines 1-25, FIGS. 6A and 6B illustrate flowcharts of an inference mode and a training mode respectively according to one embodiment. FIGS. 6C and 6D illustrate flowcharts of an inference mode and a training mode respectively according to one embodiment. FIGS. 6A and 6B refer to building mono or stereo panorama image(s) from camera images (by image blending and/or stitching techniques) and then fusing the panorama image(s) with LIDAR image to generate a high resolution panorama depth/disparity map. FIGS. 6C and 6D refer to fusing the camera images with LIDAR image to generate high resolution depth/disparity maps and then blend and/or stitch together the depth maps to generate a panorama depth map)

Consider Claim 8. 
Huang teaches: 
-; An apparatus comprising:  (Huang: abstract, column 3 lines 55-65, FIG. 1 is a block diagram illustrating an autonomous vehicle network configuration according to one embodiment of the disclosure. Referring to FIG. 1, network configuration 100 includes autonomous vehicle 101 that may be communicatively coupled to one or more servers 103-104 over a network 102. Although there is one autonomous vehicle shown, multiple autonomous vehicles can be coupled to each other and/or coupled to servers 103-104 over network 102. Network 102 may be any type of networks such as a local area network (LAN), a wide area network (WAN) such as the Internet, a cellular network, a satellite network, or a combination thereof, wired or wireless.)
-; a radar device configured to generate radar data; at least one processor coupled to the radar device; (Huang: column 4 lines 40-46, Referring now to FIG. 2, in one embodiment, sensor system 115 includes, but it is not limited to, one or more cameras 211, global positioning system (GPS) unit 212, inertial measurement unit (IMU) 213, radar unit 214, and a light detection and range (LIDAR) unit 215. GPS system 212 may include a transceiver operable to provide information regarding the position of the autonomous vehicle.)
-; and a memory communicatively coupled to the at least one processor and having stored thereon computer program code to be executed by the at least one processor, wherein the computer program code, when executed by the at least one processor, (Huang: column 24 lines 1-67, Figure 16, FIG. 16 is a block diagram illustrating an example of a data processing system which may be used with one embodiment of the disclosure. Column 24 lines 30-37, In one embodiment, system 1500 includes processor 1501, memory 1503, and devices 1505-1508 connected via a bus or an interconnect 1510. Processor 1501 may represent a single processor or multiple processors with a single processor core or multiple processor cores included therein. Processor 1501 may represent one or more general-purpose processors such as a microprocessor, a central processing unit (CPU), or the like.)
-; causes the at least one processor to run at least one trained neural network that is configured to receive the radar data as input (Huang: Column 10 lines 1-10, Point clouds module 307 can apply one or more CNN models (as part of neural network/CRF models 313) to the camera-captured images and low resolution LIDAR data to generate higher resolution LIDAR point clouds. Note, point clouds module 307 and perception module 302 may be integrated as an integrated module column 10 lines 7-60, column 10 lines 7-10, FIG. 4 is a block diagram illustrating an example of a high resolution point clouds generator used with an autonomous vehicle according to one embodiment. High resolution point clouds module 307 includes upsampling and/or inpainting module 401, downsampling module 402, panorama module 403, conditional random field (CRF) module 404, and high resolution depth map module 405. Column 10 lines 23-30, Panorama module 403 can first map overlapping field of view perspective images into either cylindrical or spherical 25 coordinates. The mapped images are then blended and/or stitched together. Here, stitched image shows a wider degree horizontal field of view and a limited vertical field of view for cylindrical coordinates or a 180 degree vertical field of view for spherical coordinates. Column 10 lines 51-57, FIG. 5A is a diagram illustrating an example ADV according to one embodiment. Referring to FIG. 5A, ADV 101 includes a roof-mounted LIDAR/panorama camera configuration 501. In another embodiment, LIDAR/panorama camera configuration 501 may be mounted on a hood or trunk of ADV 101, or anywhere on an ADV suitable for placements of such sensor units.)
-; and to output transformed data that is emulative of depth data producible by a three-dimensional (3D) camera device. (Huang: column 12 lines 37-67, column 13 lines 1-25, FIGS. 6A and 6B illustrate flowcharts of an inference mode and a training mode respectively according to one embodiment. FIGS. 6C and 6D illustrate flowcharts of an inference mode and a training mode respectively according to one embodiment. FIGS. 6A and 6B refer to building mono or stereo panorama image(s) from camera images (by image blending and/or stitching techniques) and then fusing the panorama image(s) with LIDAR image to generate a high resolution panorama depth/disparity map. FIGS. 6C and 6D refer to fusing the camera images with LIDAR image to generate high resolution depth/disparity maps and then blend and/or stitch together the depth maps to generate a panorama depth map)

Consider Claims 2 and 12. 
Huang teaches: 2. The method as claimed in claim 1 wherein the radar device includes a multichannel transceiver, and the radar device is configured to measure both distance and angle. / 12. The apparatus of claim 8 wherein the radar device includes a multichannel transceiver, and the radar device is configured to measure both distance and angle. (Huang: column 8 lines 36-65, For each of the objects, decision module 304 makes a decision regarding how to handle the object. For example, for a particular object (e.g., another vehicle in a crossing route) as well as its metadata describing the object (e.g., a 40 speed, direction, turning angle), decision module 304 decides how to encounter the object (e.g., overtake, yield, stop, pass). Decision module 304 may make such decisions according to a set of rules such as traffic rules or driving rules 312, which may be stored in persistent storage device 352. Based on a decision for each of the objects perceived, planning module 305 plans a path or route for the autonomous vehicle, as well as driving parameters (e.g., distance, speed, and/or turning angle). That is, for a given object, decision module 304 decides what to do with the object, while planning module 305 determines how to do it. For example, for a given object, decision module 304 may decide to pass the object, while planning module 305 may determine whether to pass on the left side or right side of the object.)

Consider Claims 3 and 13. 
Huang teaches: 3. The method as claimed in claim 1 wherein the at least one neural network is an at least one convolution neural network. / 13. The apparatus of claim 8 wherein the trained neural network is a trained convolution neural network. (Huang: Column 10 lines 1-10, Point clouds module 307 can apply one or more CNN models (as part of neural network/CRF models 313) to the camera-captured images and low resolution LIDAR data to generate higher resolution LIDAR point clouds. Note, point clouds module 307 and perception module 302 may be integrated as an integrated module column 10 lines 7-60, column 10 lines 7-10, FIG. 4 is a block diagram illustrating an example of a high resolution point clouds generator used with an autonomous vehicle according to one embodiment. High resolution point clouds module 307 includes upsampling and/or inpainting module 401, downsampling module 402, panorama module 403, conditional random field (CRF) module 404, and high resolution depth map module 405. Column 10 lines 23-30, Panorama module 403 can first map overlapping field of view perspective images into either cylindrical or spherical 25 coordinates. The mapped images are then blended and/or stitched together. Here, stitched image shows a wider degree horizontal field of view and a limited vertical field of view for cylindrical coordinates or a 180 degree vertical field of view for spherical coordinates. Column 10 lines 51-57, FIG. 5A is a diagram illustrating an example ADV according to one embodiment. Referring to FIG. 5A, ADV 101 includes a roof-mounted LIDAR/panorama camera configuration 501. In another embodiment, LIDAR/panorama camera configuration 501 may be mounted on a hood or trunk of ADV 101, or anywhere on an ADV suitable for placements of such sensor units.)

Consider Claims 4. Huang teaches: 4. The method as claimed in claim 1 wherein both the training radar data and the training depth data include timestamp and spatial mapping information used to correlate the training radar and depth data when the neural network is trained. (Huang: column 8 lines 20-24 For each of the objects, prediction module 303 predicts what the object will behave under the circumstances. The prediction is performed based on the perception data perceiving the driving environment at the point in time in view of a set of map/rout information 311 and traffic rules 312., column 8 lines 36-42, For each of the objects, decision module 304 makes a decision regarding how to handle the object. For example, for a particular object (e.g., another vehicle in a crossing route) as well as its metadata describing the object (e.g., a 40 speed, direction, turning angle), decision module 304 decides how to encounter the object (e.g., overtake, yield, stop, pass).

Consider Claims 5 and 14. 
Huang teaches: 5. The method as claimed in claim 1 wherein the real radar data is a tensor of velocity, range and angle. / 14. The apparatus of claim 8 wherein the radar data is a tensor of velocity, range and angle. (Huang: Column 4 lines 40-50, Referring now to FIG. 2, in one embodiment, sensor system 115 includes, but it is not limited to, one or more cameras 211, global positioning system (GPS) unit 212, inertial measurement unit (IMU) 213, radar unit 214, and a light detection and range (LIDAR) unit 215. Column 8 lines 20-30, For each of the objects, prediction module 303 predicts what the object will behave under the circumstances. The prediction is performed based on the perception data perceiving the driving environment at the point in time in view of a set of map/rout information 311 and traffic rules 312., column 8 lines 36-42, For each of the objects, decision module 304 makes a decision regarding how to handle the object. For example, for a particular object (e.g., another vehicle in a crossing route) as well as its metadata describing the object (e.g., a 40 speed, direction, turning angle), decision module 304 decides how to encounter the object (e.g., overtake, yield, stop, pass).)

Consider Claims 6-7 and9. 
Huang teaches: 6. The method as claimed in claim 1 wherein the 3D camera device includes a plurality of data generating sensors. / 7. The method as claimed in claim 1 wherein the 3D camera device includes a single data generating sensor. / 9. The apparatus of claim 8 further comprising a system server that houses the at least one processor. (Huang: column 4 lines 40-46, Referring now to FIG. 2, in one embodiment, sensor system 115 includes, but it is not limited to, one or more cameras 211, global positioning system (GPS) unit 212, inertial measurement unit (IMU) 213, radar unit 214, and a light detection and range (LIDAR) unit 215. GPS system 212 may include a transceiver operable to provide information regarding the position of the autonomous vehicle.)

Consider Claims 10 and 11. Huang teaches: 10. The apparatus of claim 9 wherein the server system includes a storage having a database configured to store the transformed data. / 11. The apparatus of claim 10 further comprising a computer terminal coupled to the server system, the computer terminal configured to run a client-side video review application which accesses the transformed data when accessibly stored in the database. (Huang: Col 24 lines 1-67, Figure 16, FIG. 16 is a block diagram illustrating an example of a data processing system which may be used with one embodiment of the disclosure. Col 24 lines 30-37, In one embodiment, system 1500 includes processor 1501, memory 1503, and devices 1505-1508 connected via a bus or an interconnect 1510. Processor 1501 may represent a single processor or multiple processors with a single processor core or multiple processor cores included therein. Processor 1501 may represent one or more general-purpose processors such as a microprocessor, a central processing unit (CPU), or the like. Col 26 lines 27-35, Computer-readable storage medium 1509 may also be used to store the some software functionalities described above persistently. While computer-readable storage medium 1509 is shown in an exemplary embodiment to be a single medium, the term "computer-readable storage medium" should be taken to include a single medium or multiple media ( e.g., a centralized or distributed database, associated caches and servers) that store the one or more sets of instructions)

15. (New) The method of claim 6 wherein the plurality of data generating sensors includes a first data generating sensor operable to capture light in a first frequency range, and a second data generating sensor operable to capture light in a second frequency range different from the first frequency range. (Huang: column 3 lines 27-31, The system receives e a second image representing a first depth map of a first point cloud corresponding to the portion of the driving environment produced by a light detection and ranging 30 (LiDAR) device. Examiner Note LIDAR inherently uses different frequencies of light, including ultraviolet, visible, or near infrared light to image objects. Column 25 lines 14-18 System 1500 may further include IO devices such as devices 1505-1508, including network interface device(s) 1505, optional input device(s) 1506, and other optional IO device(s) 1507. Network interface device 1505 may include a wireless transceiver and/or a network interface card (NIC).)

16. (New) The method of claim 1 wherein the radar device and the 3D camera device are coupled to a computer terminal via a server system and at least two different networks. (Huang: Column 25 lines 14-18 System 1500 may further include IO devices such as devices 1505-1508, including network interface device(s) 1505, optional input device(s) 1506, and other optional IO device(s) 1507. Network interface device 1505 may include a wireless transceiver and/or a network interface card (NIC).)

17. (New) The method of claim 15 wherein the computer terminal is configured to provide training control. (Huang: column 6 lines 25-32, Based on the training data collected by data collector, machine learning engine 122 may generate or train a set of neural network/CRF models 124 for a variety of purposes. For example, machine learning engine 122 can perform end-to-end training for CNN models, as part of neural network/CRF models 124, with training data, such as RGB image(s)/3-D low resolution point cloud and 3-D high resolution point cloud input/output pairs.)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA N ANSARI whose telephone number is (571)270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAHMINA N. ANSARI
Examiner
Art Unit 2662


2662

/TAHMINA ANSARI/

May 3, 2022

/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662